NOTE: This order is n0np1'ecedentia1.
Um'ted States Court of Appeals
for the FederaI Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC., l 1
Defend0:nts-Appellants,
AND
BEL FUSE, INC., ~
Defencian,t~Appellan,t,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POWER-ONE, INC.,
Defen,dants-Appellants,
AND
MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POWER SOLUTIONS, INC.,
Defen.dants»Appellants,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants.

SYNQOR V. ARTESYN TECH 2
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
2011-1191, -1192, -1194, 2012-1070, -1071, -1072
ON MOTION
ORDER
Be1 Fuse Inc. et al. move without opposition to with-
draw Johnny A. Kumar as c0unse1. The court also consid-
ers whether to direct all counsel to submit amended
entries of appearance and amended certificates of inter-
est.
Upon consideration thereof
lt ls Ordered That:
(1) The motion is granted
(2) A11 counsel are directed to file amended entries of
appearance and amended certificates of interest within 14
days from the date of filing of this order.
FoR THE CoURT
APR 1 1 2012
/S/ J an Horbaly
Date J an Horba1y
C1erk
FlLED
PPeALs son
 census
APR '| '| 2012
ANHORBA\.V
ii CLER\(

3
cc: Dona1d R. Dunner, Esq.
Constantine L. Tre1a, Jr., Esq.
A1an D. Smith, Esq.
Wi1].iam F. Lee, Esq.
Andrew J. Pincus, Esq.
s19
SYNQOR V. ARTESYN TECH